
	

113 SRES 105 ATS: Designating April 2013 as “Financial Literacy Month”.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 105
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Reed (for himself,
			 Mr. Enzi, Mr.
			 Merkley, Mr. Crapo,
			 Mr. Johnson of South Dakota,
			 Mr. Barrasso, Mrs. Murray, Mr.
			 Cochran, Mr. Cardin,
			 Mr. Wicker, Mrs. Hagan, Mr.
			 Blunt, Mr. Durbin,
			 Ms. Warren, Mr.
			 Franken, Mr. Coons,
			 Mr. Baucus, Mr.
			 Johnson of Wisconsin, Mr.
			 Brown, Mr. Lautenberg,
			 Mr. Warner, and Ms. Landrieu) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating April 2013 as Financial
		  Literacy Month.
	
	
		Whereas, according to the Federal Deposit Insurance
			 Corporation (referred to in this preamble as the FDIC), at least
			 28.3 percent of households in the United States, or nearly 34,000,000
			 households with approximately 67,888,000 adults, are unbanked or underbanked
			 and therefore have not had the opportunity to access savings, lending, and
			 other basic financial services;
		Whereas, according to the FDIC, approximately 30 percent
			 of banks reported in 2011 that consumers lacked understanding of the financial
			 products and services banks offered;
		Whereas, according to the 2012 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling—
			(1)approximately 42
			 percent of, or nearly 98,000,000, adults in the United States gave themselves a
			 grade of C, D, or F on their knowledge of personal finance, and 4 out of every
			 5 adults admitted that they could benefit from additional advice and answers to
			 everyday financial questions from a professional;
			(2)the number of
			 adults in the United States who admit to not paying their bills on time has
			 increased from 28 percent in 2011 to 33 percent, or nearly 77,000,000, in
			 2012;
			(3)only 43 percent
			 of adults in the United States keep close track of their spending, and more
			 than 13,000,000 adults do not know how much they spend on food, housing, and
			 entertainment, and do not monitor their overall spending; and
			(4)2 out of every 5
			 adults in the United States, or more than 93,000,000, are saving less than they
			 did in 2011, and approximately 39 percent of adults report that they have no
			 non-retirement savings;
			Whereas the 2012 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that—
			(1)only 14 percent
			 of workers were very confident about having enough money for a
			 comfortable retirement, which is a sharp decline in worker confidence from the
			 27 percent of workers who were very confident in 2007;
			 and
			(2)approximately 56
			 percent of workers say they or their spouses have not calculated the amount of
			 money they need to save for retirement;
			Whereas, according to a 2012 Flow of Funds
			 report by the Board of Governors of the Federal Reserve System, aggregate
			 household debt in the United States was $12,800,000,000 at the end of the
			 fourth quarter of 2012;
		Whereas, according to the Survey of the States 2011:
			 Economic, Personal Finance, and Entrepreneurship Education in Our Nation's
			 Schools, a biennial report by the Council for Economic Education—
			(1)only 22 States
			 require students to take an economics course as a high school graduation
			 requirement;
			(2)only 16 States
			 require testing student knowledge of economics; and
			(3)only 12 States
			 require students to take a personal finance course either independently or as
			 part of an economics course as a high school graduation requirement;
			Whereas, according to the Gallup-Operation HOPE Financial
			 Literacy Index, only 54 percent of students in the United States have money in
			 a bank or credit union account;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing finances and building wealth;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of household, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress determined that coordinating
			 Federal financial literacy efforts and formulating a national strategy is
			 important; and
		Whereas, in light of that determination, Congress passed
			 the Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et seq.),
			 establishing the Financial Literacy and Education Commission: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates April
			 2013 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe Financial Literacy
			 Month with appropriate programs and activities.
			
